Exhibit 10.2

Incentive Award Agreement
2010 Annual Incentive Compensation Plan


You have been designated by the Compensation & Organization Committee (the
“Committee”) of the Board of Directors of United States Steel Corporation, a
Delaware Corporation, herein called the Corporation, as a Participant who is
eligible to earn an Incentive Award pursuant to the United States Steel
Corporation 2010 Annual Incentive Compensation Plan (the “Plan”).


Name of Participant:
PARTICIPANT NAME
 
 
Name of Employing Company
 
on Date Hereof:
(the company recognized by the Corporation as employing the Participant on the
date hereof)
 
 
Incentive Target Amount:
 
 
 
Performance Period:
January 1, 2015 through December 31, 2017
 
 
Performance Goals:
(see Exhibit A, attached)
 
 
Date of This Incentive Award:
GRANT DATE



By my acceptance, I agree that this Incentive Award is subject to and governed
by the terms and conditions of the Plan and the Administrative Procedures for
the Long-Term Incentive Compensation Program established from time to time by
the Committee under the United States Steel Corporation 2005 Stock Incentive
Plan, as Amended and Restated and under the United States Steel Corporation 2010
Annual Incentive Compensation Plan (the “Administrative Procedures”), and the
terms and conditions contained herein (the “Agreement”), including the special
provisions for my country of residence, if any, attached hereto as Exhibit B, as
well as such amendments to the Plan and/or the Administrative Procedures as the
Committee, or its successor committee, may adopt from time to time.


United States Steel Corporation
Accepted as of the above date: ACCEPTANCE DATE
 
 
 
 
By
 
 
By
PARTICIPANT ES
 
 
Authorized Officer
 
 
Signature of Participant
 



Terms and Conditions
1.    Incentive Award: The Performance Period for purposes of determining
whether the Performance Goal has been met shall be the three-year period
beginning on January 1, 2015, and ending on December 31, 2017. The Performance
Goal for purposes of determining whether, and the extent to which, the Incentive
Award is earned and payable is set forth in Exhibit A to this Agreement. Exhibit
A is incorporated by reference herein. Subject to the Administrative Procedures
and the provisions of this Agreement, the Incentive Award shall become payable,
if and to the extent earned, following the Committee’s determination and
certification after the end of the Performance Period, as to whether and the
extent to which the Performance Goal has been achieved; provided that the
Committee retains no discretion to reduce or increase Incentive Awards that
become payable as a result of performance measured against the Performance
Goals.
2.    Payment of Award: If and to the extent that the Incentive Award is earned,
the Corporation shall cause a cash payment to be made to the Participant in the
amount determined by the Committee to be payable pursuant to paragraph 1 hereof;
provided, however, that, pursuant to Section 6.03 of the Plan, the Committee may
provide for payment of the Incentive Award in shares of the Corporation’ common
stock (“Shares”) under the Corporation’s 2005 Stock Incentive Plan (including
any successor thereto), as amended from time to time, or any combination
thereof, as determined by the Committee in its sole discretion. Payment shall be
made following the end of the Performance Period, and in no event more than two
and one-half months following the end of the calendar year in which the
Performance Period ends. In the event that any payment to a U.S. tax-payer or
Participant otherwise subject to U.S. taxation with respect to an Incentive
Award is considered to be based upon separation from service, and not
compensation the Participant could receive without separating from service, then
such amounts may not be paid until the first business day of the seventh month
following the date of the Participant’s termination if the Participant is a
“specified employee” under Section 409A of the Code upon his separation from
service.
3.    Transferability: The Participant shall not sell, transfer, assign, pledge
or otherwise encumber or dispose of any portion of the Incentive Award and the
right to receive any payment hereunder, and any attempt to sell, transfer,
assign, pledge or encumber any portion of the Incentive

ROCE Performance Award



--------------------------------------------------------------------------------



Award or amounts payable hereunder prior to the payment, if at all, of any
amounts that may be payable hereunder shall have no effect, regardless of
whether voluntary, involuntary, by operation of law or otherwise.
4.     Change of Control: Notwithstanding anything to the contrary stated
herein, in the case of a Change of Control of the Corporation, (a) the
Performance Period shall automatically end, (b) the performance for the
abbreviated Performance Period calculated as set forth below shall be measured
against the established Performance Goals, the performance criteria shall be
deemed satisfied only to the extent the performance for the abbreviated
Performance Period calculated as set forth below was achieved (the “Achieved
Incentive Award”), and the balance of the Incentive Award, if any, shall be
forfeited, and (c) the Achieved Incentive Award shall remain subject to
forfeiture until the third anniversary of the Date of this Incentive Award if
the Participant’s employment is terminated after the Change of Control but
before the third anniversary of the Date of the Incentive Award; provided,
however, notwithstanding Section 5, (i) if the Participant’s employment is
terminated by the Corporation other than for Cause or a voluntary termination by
the Participant for Good Reasons in the case of participants designated as
executive management at the time of the Change of Control, within 24 months
following a Change of Control, then the Achieved Incentive Award shall not be
forfeited upon such termination; rather, the Achieved Incentive Award shall vest
immediately upon the termination, (ii) if the Participant’s employment is
terminated by reason of death or Disability, then the Achieved Incentive Award
shall not be forfeited upon such death or Disability; rather, the Achieved
Incentive Award shall vest immediately upon the Participant’s death during
employment or termination of employment by reason of Disability; and (iii) if
the Participant’s employment is terminated by reason of Retirement or
Termination with Consent, then a prorated portion of the Achieved Incentive
Award will vest, based upon the number of complete months worked during the
original Performance Period in relation to the number of whole months in the
original Performance Period and the remainder shall be forfeited. For purposes
of the Agreement, Change of Control, Cause and Good Reason shall have the
meanings specified in the United States Steel Corporation 2005 Stock Incentive
Plan, Amended and Restated through April 29, 2014. In calculating the
performance for the abbreviated Performance Period and the Achieved Performance
Award, the ROCE for the year in which the Change of Control occurs shall be
determined as the combination of the ROCE (x) actually achieved through the
business day immediately preceding the closing date of the Change of Control and
(y) measured at target for the period from the Change of Control through the end
of the year in which the Change of Control occurs (applying the target ROCE for
the year pro-rata over the number of whole and partial months remaining in the
year).  In the event the Change of Control occurs in the first year of the
Performance Period, the ROCE as so calculated for the year in which the Change
in Control occurs shall be the ROCE for the abbreviated Performance Period.  In
the event the Change of Control occurs in the second year of the Performance
Period, the weighted average ROCE shall be calculated for the years in the
abbreviated Performance Period using a weighting of 40% for the actual ROCE
achieved in the first year of the Performance Period and 60% for the ROCE as so
calculated for the year in which the Change in Control occurs. In the event the
Change of Control occurs in the third year of the Performance Period, the
weighted average ROCE shall be calculated for the years in the abbreviated
Performance Period using a weighting of 20% for the actual ROCE achieved in the
first year of the Performance Period, 30% for the actual ROCE achieved in the
second year of the Performance Period, and 50% for the ROCE as so calculated for
the year in which the Change in Control occurs.
5.    Termination of Employment: Unless otherwise determined by the Committee,
(a) the Incentive Award is forfeited if the Participant’s employment is
terminated with the employing company identified above or the Corporation, its
Subsidiaries or affiliates (each an “Employing Company”) during the Performance
Period due a Termination without Consent or Termination for Cause, and (b) a
prorated value of the Incentive Award will vest based upon (i) the number of
complete months worked by the Participant during the Performance Period, in the
event of the Participant’s termination of employment during the Performance
Period by reason of Retirement of Termination with Consent, or (ii) the schedule
contained within the Administrative Procedures, in the event of a Participant’s
termination of employment during the Performance Period by reason of Death or
Disability, in any case to be calculated and delivered following the end of the
relevant Performance Period in accordance with paragraph 2 hereof, provided that
the relevant Performance Goal for the Performance Period is achieved. The
remaining value of the Incentive Award is forfeited immediately upon the
Participant’s termination of employment without consideration or further action
being required of the Corporation or the Employing Company. Any and all
forfeitures shall be evidenced by written notice to the Participant. Termination
with or without Consent and Termination for Cause will be determined pursuant to
Administrative Procedures established by the Committee from time to time.
6.     Vesting: Subject to Sections 4 and 5, in order to vest in the Incentive
Award, the Participant must continue as an active employee of an Employing
Company during the Performance Period and through the date on which the
Committee certifies whether the Performance Goal relating to the Performance
Period has been achieved, subject to the Employing Company’s right to terminate
the Participant’s employment at any time.
Except as provided in Section 5 of this Agreement, notwithstanding any other
terms or conditions of the Plan, the Administrative Procedures or this Agreement
to the contrary, in the event of the Grantee’s termination of employment
regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant’s employment agreement,
if any, the Grantee’s rights under this Agreement will terminate effective as of
the date that the Grantee is no longer actively employed by an Employing Company
and will not be extended by any notice period. For purposes of the Incentive
Award, active employment does not include any contractual notice period or any
period of “garden leave” or similar period mandated under employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any. The Committee shall have the exclusive discretion
to determine when the Participant is no longer actively employed for purposes of
the Incentive Award.
7.    Recoupment: Notwithstanding anything in the Plan or this Agreement to the
contrary, this Incentive Award and all amounts that may be paid or payable
hereunder shall be subject to all recoupment provisions required by law from
time to time. In its sole discretion, the Committee shall have the authority to
amend, waive or apply the terms of any recoupment policies or provisions not
required by law, in whole or in part, to the extent necessary or advisable to
comply with applicable local laws, as determined by the Committee.

2 of 5



--------------------------------------------------------------------------------



8.    Interpretation and Amendments: This Incentive Award and the payment of all
amounts hereunder are subject to, and shall be administered in accordance with,
the provisions of the Plan and the Administrative Procedures, as the same may be
amended by the Committee from time to time, provided that no amendment may,
without the consent of the Participant, affect the rights of the Participant
under this Incentive Award in a materially adverse manner. For purposes of the
foregoing sentence, an amendment that affects the tax treatment of the Incentive
Award or that is necessary to comply with other laws shall not be considered as
affecting the Participant’s rights in a materially adverse manner. All
capitalized terms not otherwise defined herein shall have the meaning assigned
to such terms in the Plan or the Administrative Procedures. In the event of a
conflict between the Plan and the Administrative Procedures, unless this
Incentive Award specifies otherwise, the Plan shall control.
9.    Compliance with Laws: The obligations of the Corporation and the rights of
the Participant are subject to all applicable laws, rules and regulations
including, without limitation, the U.S. Securities Exchange Act of 1934, as
amended; the U.S. Securities Act of 1933, as amended; the U.S. Internal Revenue
Code of 1986, as amended; and any other applicable laws, whether U.S. origin or
otherwise.
10.    Acceptance of Incentive Award: The Incentive Award shall not be payable
unless it is accepted by the Participant and notice of such acceptance is
received by the Stock Plan Officer.
11.    Withholding Taxes: The Participant acknowledges that, regardless of any
action taken by the Corporation or the Employing Company, the ultimate liability
for any or all income tax, social security, payroll tax, payment on account or
other tax-related withholding or liability in connection with any aspect of the
Performance Award, including the grant, vesting, or settlement of the
Performance Award or the subsequent sale of Shares (“Tax-Related Items”) is and
remains his or her responsibility and may exceed the amount withheld by the
Corporation or the Employing Company. Furthermore, the Participant acknowledges
that the Corporation and/or the Employing Company (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items; and (b) do not
commit to and are under no obligation to structure the terms of the grant of the
Performance Award or any aspect of the Participant’s participation in the Plan
to reduce or eliminate his or her liability for Tax-Related Items or to achieve
any particular tax result. Further, if the Participant has become subject to
Tax-Related Items in more than one jurisdiction between the Date of this
Incentive Award and the date of any relevant taxable event, the Participant
acknowledges that the Corporation and/or the Employing Company (or former
Employing Company, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
Prior to the relevant taxable event, the Participant shall pay or make adequate
arrangements satisfactory to the Corporation and/or the Employing Company to
satisfy all Tax-Related Items of the Corporation and/or the Employing Company.
In this regard, the Participant shall pay any Tax-Related Items directly to the
Corporation or the Employing Company in cash upon request. In addition, the
Participant authorizes the Corporation and/or the Employing Company, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all applicable Tax-Related Items by one or a combination of the following
methods (to the extent applicable): (1) withholding from Participant’s wages or
other cash compensation paid to Participant by the Corporation and/or the
Employing Company; (2) withholding from proceeds of the sale of Shares that may
be issued upon payment of the Performance Award either through a voluntary sale
or through a mandatory sale arranged by the Corporation (on the Participant’s
behalf pursuant to this authorization) through such means as the Corporation may
determine in its sole discretion (whether through a broker or otherwise); or (3)
withholding in Shares that may be issued upon payment of the Performance Award.
If the Corporation gives the Participant the power to choose the withholding
method, and the Participant does not make a choice, then the Corporation will at
its discretion withhold in Shares as stated in alternative (3) herein.
To the extent the Performance Award is paid in Stock, to avoid negative
accounting treatment, the Corporation may in its discretion limit withholding of
Shares or account for Tax-Related Items by considering only the applicable
minimum statutory withholding amounts or other applicable withholding rates. If
the Corporation withholds Shares at a rate other than the minimum statutory
rate, such as the maximum withholding rate, then to the extent the Corporation
determines appropriate to avoid negative accounting, it may refund any
over-withheld amount in cash and the Participant will have no entitlement to any
Share equivalent. If the Tax-Related Items are satisfied by withholding in
Shares issuable upon vesting of the Performance Award, for tax purposes, the
Participant is deemed to have been issued the full number of Shares subject to
the Performance Award, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items. Finally, the Participant
shall pay to the Corporation or the Employing Company any amount of Tax-Related
Items due as a result of any aspect of the Participant’s participation in the
Plan. The Participant understands that no Shares or proceeds from the sale of
Shares shall be delivered to Participant, notwithstanding the vesting of the
Performance Award, unless and until the Participant shall have satisfied any
obligation for Tax-Related Items with respect thereto.
Notwithstanding anything in this Section 11 to the contrary, if the Performance
Award is considered nonqualified deferred compensation and is paid in Shares,
the fair market value of the Shares withheld together with the amount of cash
withheld may not exceed the liability for Tax-Related Items.
12.    Nature of the Incentive Award: Nothing herein shall be construed as
giving Participant any right to be retained in the employ of an Employing
Company or affect any right that the Employing Company may have to terminate the
employment of such Participant. Further, by accepting this Incentive Award, the
Participant acknowledges that:
a)
the Plan and the Administrative Procedures are established voluntarily by the
Corporation, they are discretionary in nature and may be modified, amended,
suspended or terminated by the Corporation at any time, to the extent permitted
by their terms;

b)
the grant of the Incentive Award is voluntary and occasional and does not create
any contractual or other right to receive future Incentive Awards, or benefits
in lieu of Incentive Awards, even if Incentive Awards have been granted in the
past;

c)
all decisions with respect to future Incentive Award grants, if any, will be at
the sole discretion of the Committee;

d)
the Participant is voluntarily participating in the Plan;


3 of 5



--------------------------------------------------------------------------------



e)
the Incentive Award and any cash or Shares that may be paid pursuant to the
Incentive Award are extraordinary items which do not constitute compensation of
any kind for services of any kind rendered to the Corporation or to the
Employing Company, and which are outside the scope of the Participant’s
employment contract, if any;

f)
the Incentive Award and any cash or any Shares that may be paid subject to the
Incentive Award are not part of normal or expected compensation or salary for
purposes of calculating any severance, resignation, termination, dismissal,
redundancy, end-of-service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Corporation
or the Employing Company or any Subsidiary or affiliate of the Corporation;

g)
the Incentive Award and any cash or any Shares that may be paid subject to the
Incentive Award are not intended to replace any pension rights or compensation;

h)
the grant of the Incentive Award will not be interpreted to form an employment
contract or relationship with the Corporation, the Employing Company or any
Subsidiary or affiliate of the Corporation;

i)
the future value of the Shares or the amount of cash that may be paid pursuant
to the Incentive Award is unknown, indeterminable and cannot be predicted with
certainty;

j)
no claim or entitlement to compensation or damages arises from forfeiture of the
Incentive Award resulting from termination of the Participant’s employment by
the Corporation or the Employing Company (for any reason whether or not in
breach of applicable labor laws or the terms of the Participant’s employment
agreement, if any), and in consideration of the grant of the Incentive Award to
which the Participant is not otherwise entitled, the Participant irrevocably
agrees never to institute any claim against the Corporation or the Employing
Company, waives his or her ability, if any, to bring any such claim, and
releases the Corporation and the Employing Company from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Participant shall be
deemed irrevocably to have agreed not to pursue such claim and agreed to execute
any and all documents necessary to request dismissal or withdrawal of such
claim;

k)
it is the Participant’s sole responsibility to investigate and comply with any
applicable exchange control laws in connection with the issuance and delivery of
any Shares that may be paid pursuant the Incentive Award;

l)
the Corporation and the Employing Company are not providing any tax, legal or
financial advice, nor are the Corporation or the Employing Company making any
recommendations regarding the Participant’s participation in the Plan or the
Participant’s acquisition or sale of any Shares that may be issued pursuant to
the Incentive Award;

m)
the Participant is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan;

n)
unless otherwise provided in the Plan, Administrative Procedures or by the
Corporation in its discretion, the Incentive Award and the benefits evidenced by
this Agreement do not create any entitlement to have the Incentive Award or any
such benefits transferred to, or assumed by, another company nor to be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Shares of the Corporation; and

o)
the following provisions apply only if the Participant is providing services
outside the United States:

i)
the Incentive Award and any cash or Shares paid pursuant to the Incentive Award
are not part of normal or expected compensation for any purpose; and

ii)
the Participant acknowledges and agrees that neither the Corporation nor the
Employing Company shall be liable for any foreign exchange rate fluctuation
between the local currency and the United States Dollar that may affect the
value of the Incentive Award or of any amounts due to the Participant pursuant
to the settlement of the Incentive Award or the subsequent sale of any Shares
acquired upon settlement.

13.    Data Privacy: The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
his or her personal data as described in this document by and among, as
applicable, any Employing Company and the Corporation for the exclusive purpose
of implementing, administering and managing the Participant’s participation in
the Plan.
The Participant understands that the Employing Company and the Corporation hold
certain personal information about the Participant, including, but not limited
to, Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Corporation, details of all Incentive
Awards or any other entitlement to Shares awarded, canceled, vested, unvested or
outstanding in Participant’s favor, as the Employing Company and/or the
Corporation deems necessary for the purpose of implementing, administering and
managing the Plan (“Data”). The Participant acknowledges and understands that
Data may be transferred to any broker as designated by the Corporation and any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in the Participant’s country or
elsewhere (and outside the European Economic Area), and that the recipient’s
country may have different, including less stringent, data privacy laws and
protections than the Participant’s country. The Participant understands that
Corporation may transfer Participant's Data to the United States, which is not
considered by the European Commission to have data protection laws equivalent to
the laws in Participant's country. The Participant understands that if he or she
resides outside the United States, he or she may request a list with the names
and addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Participant may elect to deposit any Shares acquired upon vesting of
the Incentive Award. The Participant understands that Data will be held only as
long as is necessary to implement, administer and manage the Participant’s
participation in the Plan. The Participant understands that if he or she resides
outside the United States, he or she may, at any time, view Data, request
additional information about the storage and

4 of 5



--------------------------------------------------------------------------------



processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. The Participant further
understands that he or she is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke consent, the Participant’s employment status or service
and career with the Employing Company will not be adversely affected. The
Participant understands, however, that refusing or withdrawing his or her
consent may affect his or her ability to realize benefits from the Incentive
Award or otherwise participate in the Plan. For more information on the
consequences of his or her refusal to consent or withdrawal of consent, the
Participant understands that he or she may contact his or her local human
resources representative.
14.    Electronic Delivery: The Corporation may, in its sole discretion, decide
to deliver any documents related to current or future participation in the Plan
by electronic means or request the Participant’s consent to participate in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
any on-line or electronic system established and maintained by the Corporation
or another third party designated by the Corporation. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Corporation intranet or the Internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail or such other
means of electronic delivery specified by the Corporation. The Participant
consents to the electronic delivery of the Plan documents and the Agreement. The
Participant acknowledges that he or she may receive from the Corporation a paper
copy of any documents delivered electronically at no cost to the Participant by
contacting the Corporation by telephone or in writing. The Participant further
acknowledges that the Participant will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents fails.
Similarly, the Participant understands that the Participant must provide the
Corporation or any designated third party administrator with a paper copy of any
documents if the attempted electronic delivery of such documents fails. The
Participant may revoke his or her consent to the electronic delivery of
documents or may change the electronic mail address to which such documents are
to be delivered (if the Participant has provided an electronic mail address) at
any time by notifying the Corporation of such revoked consent or revised e-mail
address by telephone, postal service or electronic mail. Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents.
15.    Severability: In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.
16.    Language: If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
17.    Governing Law and Venue: This Agreement shall be construed and enforced
in accordance with the laws of the Commonwealth of Pennsylvania, without regard
to the conflicts of laws thereof. For purposes of litigating any dispute that
arises under this grant or this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the Commonwealth of Pennsylvania, and
agree that such litigation shall be conducted in the courts of Allegheny County,
Pennsylvania, or the federal courts for the United States for the Western
District of Pennsylvania, where this grant is made and/or to be performed.
18.    Exhibit B. Notwithstanding any provisions in this Agreement, the
Incentive Award shall be subject to any special terms and conditions set forth
in Exhibit B to this Agreement for the Participant’s country. Moreover, if the
Participant relocates to one of the countries included in Exhibit B, the special
terms and conditions for such country will apply to the Participant, to the
extent the Corporation determines that the application of such terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. Exhibit B constitutes part of this
Agreement.
19.    Insider Trading Restrictions/Market Abuse Laws: The Participant
acknowledges that, depending on the Participant's country of residence, the
Participant may be subject to insider trading restrictions and/or market abuse
laws, which may affect the Participant's ability to acquire or sell Shares or
rights to Shares (e.g., Incentive Awards) under the Plan during such times as
the Participant is considered to have “inside information” regarding the
Corporation (as defined by any applicable laws in the Participant's country). 
Any restrictions under these laws or regulations are separate from and in
addition to any restrictions that may be imposed under any applicable insider
trading policy maintained by the Corporation.  The Participant acknowledges that
it is the Participant's responsibility to comply with any applicable
restrictions, and the Participant is advised to speak to his or her personal
advisor on this matter.
20.    Imposition of Other Requirements: The Corporation reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
Incentive Award and on any cash that may be paid or Shares that may be acquired
under the Plan, to the extent the Corporation determines it is necessary or
advisable in order to comply with local law, and to require the Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
21.    Headings: Headings of paragraphs and sections used in this Agreement are
for convenience only and are not part of this Agreement, and must not be used in
construing it.
22. Waiver: The Participant acknowledges that a waiver by the Corporation of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Participant.

5 of 5

